IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-81,573-01



                     EX PARTE JAMES GARFIELD BROADNAX




            ON APPLICATION FOR WRIT OF HABEAS CORPUS
      IN CAUSE NO. F-0824667-Y IN CRIMINAL DISTRICT COURT NO. 7
                            DALLAS COUNTY



       Per curiam.


                                           ORDER

       This is a post-conviction application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071.

       In 2009, a jury convicted applicant of the offense of capital murder and returned

affirmative answers to the punishment issues submitted under Article 37.071.1 The trial


       1
         Unless otherwise specified, all references to Articles refer to the Texas Code of
Criminal Procedure.
                                                                                Broadnax - 2

court, accordingly, set punishment at death. This Court affirmed applicant’s conviction and

sentence on direct appeal. Broadnax v. State, No. AP-76,207 (Dec. 14, 2011) (not designated

for publication), cert. denied, 133 S. Ct. 103 (2012).

       Applicant presents eight grounds challenging the validity of his conviction and

sentence. The trial court held an evidentiary hearing and entered findings of fact and

conclusions of law recommending that relief be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

We agree with the trial court’s recommendation and adopt its findings and conclusions.

Based upon the trial court’s findings and conclusions and our own review, we deny relief.

              IT IS SO ORDERED THIS THE 20TH DAY OF MAY, 2015.

Do Not Publish